Rice, J.:
The corn alleged to have been stolen is in the indictment alleged to be the “property of William Truxton Boyce and others ’ ’ and I am of the opinion that Boyce had such a property in this com as will support this indictment on the charge of larceny of the property. I think there is a joint property in the corn under the testimony in this case.
The motion is, therefore, overruled.
The accused claimed that he bought the corn from a man whom he knew slightly and that he did not know that it had been stolen.
Rice, J.,
charged the jury in part:
In this indictment, Walter Taylor is charged with the larceny of thirty-five baskets of com of the value of seventy-five cents a basket in White Clay Creek hundred, this county, on the thirtieth day of October in the present year, the property alleged in the indictment to have been the property of William Truxton Boyce and others. * * *
Evidence has been introduced to show that William Truxton Boyce and his brother were the owners of the farm on which the com alleged to have been stolen was raised by the Royston Brothers on shares. Proof of these facts by the State would constitute an ownership in William Truxton Boyce and others in the com, alleged to have been stolen, sufficient to support an indictment for larceny of the corn.
(The court gave the usual charge on the definition of larceny; reasonable doubt; conflicting testimony; circumstantial evidence; property recently stolen found in one’s possession.)
The jury disagreed.